The Restriction has been withdrawn.
 
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose:      a  water-soluble polymer composition obtained by polymerizing in an aqueous polymerization medium, the polymer composition including degraded starch, monomers acrylamide and/or methacrylamide and unsaturated mono- or dicarboxylic acid or salt in amount claimed, the polymer composition being of an anionic net charge, a dry solids content and a viscosity claimed (claim 1); a method of surface sizing paper or board using a polymer composition of claim 1 (claim 14); a surface size composition including a polymer composition of claim 1 (claim 17). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is         (571)272-1190.   
/MARK HALPERN/           Primary Examiner, Art Unit 1748